Citation Nr: 0416269	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  01-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,998.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to July 
1970 and a period of active duty for training from November 
1956 to May 1957.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which denied the 
veteran's claim for a waiver of recovery of an overpayment of 
VA compensation benefits.  He subsequently perfected a timely 
appeal regarding that decision.  

The veteran provided oral testimony before a Decision Review 
Officer at the RO in June 2003, a transcript of which has 
been associated with the claims file.

Also in a June 2003 decision, the Board denied legal 
entitlement to additional benefits for a dependent spouse 
from November 1995 to February 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Evidence on file does not show that when the veteran was 
divorced in May 1995, he specifically reported to VA that he 
no longer had a dependent spouse, despite having been 
notified that failure to promptly report a dependency change 
would result in the creation of an overpayment of his 
compensation benefits.  In January 2000, the veteran 
submitted a copy of a marriage certificate indicating that he 
had been married to M. since November 24, 1995.  

3.  There is no evidence that the appellant notified the RO 
of his divorce in May 1995, and marriage to M. in November 
1995 prior to January 2000.

4.  The veteran was paid compensation benefits for himself 
and a spouse from January 1995 to January 2000, resulting in 
the overpayment in question.

5.  The veteran's failure to promptly report his divorce on 
May 27, 1995, and his subsequent remarriage on November 24, 
1995, led to the creation of the overpayment.

6.  The veteran's overpayment, in the amount of $1,998.00, 
did not result from fraud, misrepresentation, or bad faith on 
his part.

7.  With respect to that portion of the overpayment created 
during the period from June 1, 1995 to November 30, 1995, 
there was significant fault on the part of the veteran; he 
did not change his position to his detriment in reliance on 
the additional VA disability compensation paid for a spouse; 
and it is not shown that collection of the indebtedness would 
deprive him or his spouse of basic necessities or defeat the 
purpose of the benefit.

8.  With respect to the overpayment created during the period 
from December 1, 1992 to January 1, 2000, there was fault on 
the part of the veteran, but it would defeat the purpose of 
the benefit to recover that portion of the overpayment.  


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of disability compensation 
benefits created during the period from June 1, 1995 to 
November 30, 1995, would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2003).

2.  Recovery of the overpayment of disability compensation 
benefits created during the period from December 1, 1995 to 
January 1, 2000, would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096, which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the Board holds 
that the provisions of the VCAA are inapplicable to the 
instant case.  The Board believes this conclusion to be 
consistent with the recent holding of the United States Court 
of Appeals for Veterans Claims in Barger v. Principi, 16 Vet. 
App. 132 (2002) (holding that the duties specified in the 
VCAA are not applicable to requests for a waiver of 
overpayment.  

As to procedure, the Board notes that the claimant has been 
advised by the RO of the appropriate laws and regulations 
relating to requests for a waiver of overpayment.  In 
addition, it is clear that the veteran has been given ample 
opportunity to submit evidence and argument in support of her 
claim.

Legal Analysis

In the instant case, the record reveals that at least since 
September 1971, the veteran had been in receipt of 
compensation benefits paid at a rate that included his spouse 
and dependent children.  Notices to the veteran concerning 
the rate at which compensation was paid to him, including in 
March and April 1994 contained language, which advised him to 
immediately report any dependency change, since the failure 
to do so would result in the creation of an overpayment.

In May 1995, the veteran was divorced from his spouse (B.).  
He did not at that time report this change to the RO.  

In a statement received in January 2000, the veteran reported 
that he was still married and annotated that he had remarried 
in November 1995, and marriage certificate from the veteran 
and M., indicating the date of marriage as November 24, 1995.  

In March 2000, the RO wrote to the veteran and requested that 
he complete a Declaration of Status of Dependents, VA Form 
21-686c.

In a June 2000 letter issued to the veteran, he was informed 
that an overpayment in the amount of $1,858.00 had been 
created.  It was noted that he had 30 days in which to either 
dispute the debt or request a waiver of overpayment of the 
debt.

The veteran subsequently requested a waiver of overpayment of 
his debt.  The veteran declined the opportunity to submit a 
Financial Status Report, stating that it was an invasion of 
his privacy and not necessary to resolve the matter in 
dispute.  

In the February 2001 decision, the Committee on Waivers and 
Compromises denied the veteran's request for a waiver of his 
overpayment.  The Committee essentially determined that there 
was no evidence of fraud, misrepresentation, or bad faith on 
your part in the creation of the debt.  It was determined 
that the veteran was at fault for his debt and that repayment 
of that debt would not cause financial hardship.  The 
Committee noted that the veteran had been in receipt of 
compensation benefits for over 30 years and should have been 
aware of his responsibility to report changes in the status 
of dependents in a timely manner.  

Upon the veteran's divorce from his spouse in May 1995, he 
was no longer entitled to additional benefits for a dependent 
spouse.  See 38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 
3.213 (2003).  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board observes that the 
Committee made a specific determination in that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue.  After reviewing the facts and circumstances of this 
case, the Board finds that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment, the Board agrees with the 
Committee's finding, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a) (West 1991).

The Board must next consider whether recovery of the 
$1,998.00 of the overpayment would be against equity and good 
conscience.  See 38 C.F.R. § 1.965 (2003).  For the reasons 
stated below, the Board has found that recovery of a portion 
of the $1,998.00 of the overpayment would not be against 
equity and good conscience, and a portion of the debt will be 
waived.  Specifically, for that period of time for which he 
was not married, the recovery of the overpayment will not be 
waived.  For that period of time for which he was married, 
beginning in November 1995. recovery of the overpayment will 
be waived.

One factor to be considered is the relative fault of the 
veteran and of VA in the creation of the debt.  Based on a 
review of the entire record and having considered the 
contentions of the veteran, the Board concludes that the 
veteran was at fault in the creation of the debt because of 
his failure to report his divorce in May 1995 and remarriage 
in November 1995 until January 2000.  The record clearly 
shows that the veteran was divorced in May 1995.  Despite 
being informed of the reporting requirement with regard to 
dependents, the veteran failed to report the divorce and his 
remarriage until January 2000.  No fault can be attributed to 
the VA with respect to the creation of the debt.  The veteran 
did not report the changes in his dependent status until 
January 2000 and the VA acted promptly upon such notice.

The Board has considered the veteran's statements and 
testimony that he submitted copies of his divorce decree and 
marriage license to the VARO in March or April of 1996.  
However, the record reflects receipt of the marriage license 
in January 2000 and the divorce decree in March 2000, the 
record to date does not show the receipt of a marriage 
license or divorce decree prior to the above dates.  In this 
instance, the Board considers the principles of 
administrative regularity in favor of the presumption that 
government officials have properly discharged their official 
duties.  Saylock v. Derwinski, 3 Vet. App. 394 (1992).  In 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The mere 
assertions of the veteran in this regard is not the type of 
"clear" evidence to rebut the presumption that a VA 
employee would have properly associated with the claims file 
any notice that had been received from the veteran.  In 
short, although the veteran sincerely believes that he mailed 
copies of his divorce decree and marriage license to the 
VARO, there is no evidence to substantiate his claim and no 
showing that notices were received by VA prior to January 
2000.  The veteran was advised in writing of the importance 
of promptly reporting to VA any changes in dependency, 
including the number of dependents.  The veteran's assertions 
are not sufficient evidence of timely notice to VA of his 
change in marital status.

For the sake of convenience, the Board has used time periods 
rather than the actual dollar amount in the following 
analysis, however the RO will notify the veteran of the 
actual amount of the remaining debt that is not waived.  

While the veteran was not in fact entitled to the dependency 
allowance for a spouse during a period apparently beginning 
on June 1, 1995 to November 30, 1995, because of his divorce 
from B. and his failure to inform the VA of his subsequent 
remarriage, he otherwise could have become eligible for this 
benefit from the time of his remarriage to M..  From December 
1, 1995, he did again have a dependent spouse, albeit a 
different one from the individual who was listed in the VA 
records.  Thus, for the VA to recover this portion of the 
benefit would tend to nullify the objective for which the 
benefits were intended.  By comparison, however, the veteran 
was not even eligible for the dependency allowance during the 
period from June 1, 1995 to November 30, 1995, and he, 
himself does not dispute this.  Therefore, the Board 
concludes that failure to make restitution of this portion of 
the overpayment would result in an unfair gain to the 
veteran.

The Board has considered whether the veteran would suffer 
undue financial hardship if forced to repay the debt for the 
period noted above.  However, the veteran has refused to 
provide financial information.  As such, the Board simply 
cannot find financial hardship as there is no evidence of 
financial hardship.

Accordingly, it is the judgment of the Board that, based on 
the principles of equity and good conscience, the 
indebtedness relating to the period from December 1, 1995 to 
January 1, 2000, should be waived; the recovery of the 
overpayment covering the period from June 1, 1995 through 
November 30, 1995, would be consistent with the standard for 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.963, 1.965.


ORDER

Entitlement to a waiver of recovery of the overpayment of 
disability compensation benefits covering the period from 
June 1, 1995 to November 30, 1995, is denied.  Waiver of 
recovery of that period of the debt for the period beginning 
December 1, 1995 is waived, following remarriage of the 
veteran, and, to this extent, the appeal is allowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



